On Petition for a Rehearing.
Niblack, C. J.
The appellants complain that in the opinion heretofore filed in this ease, we erred in holding that by the agreement of partition entered into between Mrs. Campbell and Strong, the latter was discharged from any obligation to-cultivate the land set off to him in grapes. But the argument, employed in support of that complaint would, if permitted' to prevail, lead to the conclusion that the land set off to Mrs. Campbell under the same agreement could only in like man*217ner be cultivated in grapes during the period covered by the original lease, and, as we are not prepared to place such a construction upon the agreement in question, we feel constrained to adhere to the construction of that agreement heretofore given by us.
The appellants next complain that we were wrong in holding that the circuit court did not err in refusing to confine the inquiry as to the rental value of the land in controversy to its value for cultivation in grapes. Accepting our construction of the agreement of partition as correct, as we continue to do, there was necessarily no error in that ruling of the circuit court.
It is further complained that our holding, in effect that the circuit court did not err in excluding certain proof proposed to be made by the appellant Samuel A. Campbell, is not well supported by the facts, as they are made to fully appear by the bill of exceptions in the record.
This case is in many of its features sui generis. In the first place, the original agreement entered into between Finney and Strong was a very unusual agreement, hard to classify or to construe, and, as the sequel has proven, an unfortunate one for Finney’s estate. In the next place, the agreement for partition made between Mrs. Campbell and Strong was seemingly a very generous and unrestrictive arrangement on the part of the former. No rent, or other equivalent, was reserved for the use of the land set apart to Strong. He was only required to pay the accruing taxes upon the land so long as he occupied it. The land was apparently and presumably set off to Strong for a consideration which had already moved either to Mrs. Campbell or to Finney, her then late husband. Construing, therefore, the original agreement, and the agreement making partition, together, the reasonable inference seems to be inevitable that Strong became, through those agreements, vested with a greater and more indefeasible interest in the land assigned to him than is ordinarily acquired under a lease containing mutual and dependent stipulations *218and covenants. We consequently regard the authorities cited by counsel in support of their position as inapplicable to the peculiar facts of this case, and, for a similar reason, are of the opinion that the matters proposed to be proved by Campbell were not material to any question then before the circuit court.
Filed Dec. 16, 1885.
The petition for a rehearing is overruled.